Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for controlling the yaw rate of a vehicle in a manner to ensure slip in a required manner.

	Regarding claim 1 the relevant art Maeda et al. (US Pre-Granted Publication No. US 2009/0051216 A1 hereinafter “Maeda”) in view of Noma et al (US Pre-Granted Publication No. US 2020/0307607 A1 hereinafter “Noma”) discloses a vehicle torque controller (Maeda [0049]) in an open loop mode (Maeda [0083]) with a forward torque to the outer wheels (Maeda [0083] [0109]) and a closed loop mode (Maeda [0212-0213]) monitoring a rearward torque to the inner wheels (Maeda [[0089] [0133-0134]) but fails to disclose a situation where the wheels are continuously spinning to maintain slip. Specifically, the relevant art fails to disclose “A method for controlling torque induced vehicle yaw in a vehicle, the method comprising: while operating in an open-loop mode: providing an open-loop forward torque to outer wheels of the vehicle; providing an open-loop backward torque to inner wheels of the vehicle; and monitoring each wheel of the outer wheels and each wheel of the inner wheels for slippage; in response to determining that a sufficient number of wheels of the vehicle are slipping, engaging a closed-loop mode; and while operating in the closed-loop mode; monitoring rotation of each wheel; monitoring a vehicle yaw rate; and adjusting torque to the outer wheels and the inner wheels to maintain forward rotation of the outer wheels and rearward rotation of the inner wheels, based on each wheel's respective rotation and the vehicle yaw rate.”. 

	Claims 2-15 and 21 are also allowed due to their dependence on claim 1. Claims 16-20 are also allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664